EXHIBIT 10.5

PROMISSORY NOTE


September 28, 2005


Promise to Pay: For value received, the undersigned Borrower (whether one or
more) promises to pay    to the order of Lender and the Principal Amount, to the
extent advanced by Lender, together with interest on the unpaid balance of such
amount, in lawful money of the United States of America, in accordance with all
the terms conditions and covenants set forth below.

            Borrower:    Wilson Family Communities Inc.        Borrower’s
Address for Notice:    2700 Fortuna, Suite 400      Austin, Texas 78746       
Lender:    PlainsCapital Bank        Lender’s Address for Payment:    919
Congress Avenue, Suite 600      Austin, Texas 78701        Principal Amount:   
$2,000,000.00        Prime Rate Established By:    The Wall Street Journal     
  Margin Percentage:    Zero percent (0.00%)        Interest Rate Change Date: 
  Monthly      (on the same day of the month as the date of this Note)       
Default Interest Rate:    Eighteen percent (18%)        Payment Terms:     


  This Note is due and payable on demand, but if no demand is made, as follows:

      Interest only is payable monthly as it accrues on or before the 28th day
of every month, beginning October 28, 2005, and continuing on the same day of
each succeeding month until maturity. The entire unpaid principal balance,
together with accrued and earned but unpaid interest, shall be fully due and
payable on or before September 28, 2006.

           

--------------------------------------------------------------------------------

 

  Interest Provisions:

             (a)         Rate: The Principal Amount of this Note advanced but
from time to time remaining unpaid prior to maturity shall bear interest at a
varying or fluctuating rate per annum (the “Applicable Rate”) that is equal to
the “Prime Rate” plus the “Margin Percentage” as those terms are defined and
stated in this Note, but never greater than the “Maximum Lawful Rate”, as
defined below. The term “Prime Rate” as used in this note means a per annum
interest rate equal to the “Prime Rate” as published each day by The Wall Street
Journal in its “Money Rates” section, and if more than one such rate is
published, then the highest such rate. On any day when The Wall Street Journal”
is not published or a Prime Rate is not published under the Money Rates section
thereof, then the Prime Rate published for the preceding publication date of The
Wall Street Journal shall apply. Should the method of establishing the Prime
Rate, or the publication of such Prime Rate, cease or be abolished, then the
Prime Rate used for the balance of the term of this Note shall be that interest
rate established, adopted or used by holder as its prime or base interest rate.
The term “Margin Percentage” is that percentage, if any, stated above, which
shall be added to the Prime Rate to establish the Applicable Rate per annum to
be paid by Borrower on this Note. The Applicable Rate shall be adjusted, if
necessary, on the Interest Rate Change Date in the event the Prime Rate in
effect on an Interest Rate Change Date has changed from the previous month; once
the Applicable Rate has been adjusted to reflect a different Prime Rate on an
Interest Rate Change Date, that Applicable Rae shall remain in effect until the
next Interest Rate Change Date and then adjusted, if necessary, to reflect a
further change in the Prime Rate in effect on such date. Any such change in the
Applicable Rate shall be effective on the applicable Interest Rate Change Date,
without notice to Borrower or any other person.

             (b)         Maximum Lawful Rate: The term “Maximum Lawful Rate”
means the maximum lawful contractual rate of interest, and the term “Maximum
Lawful Amount” means the maximum lawful contractual amount of interest, that are
permissible and nonusurious under the weekly ceiling from time to time in effect
provided by Texas Finance Code Sections 303.002 and 303.003, subject to Texas
Finance Code Section 303.009.

             (c)         Usury Disclaimer: All agreements between Lender and
Borrower, whether now existing or hereafter arising and whether written or oral,
are hereby limited so that in no contingency, whether by reason of demand for
payment or acceleration of the maturity hereof or any other circumstance
whatsoever, shall be the interest contracted for, charged or received by Lender
exceed the Maximum Lawful Amount. If, from any circumstances whatsoever,
interest would otherwise be payable to Lender in excess of the Maximum Lawful
Amount, the interest payable to Lender shall be reduced to the Maximum Lawful
Amount; and if from any circumstance Lender shall ever receive any interest in
excess of the Maximum Lawful Amount, an amount equal to any excessive interest
shall be applied to the reduction of the Principal Amount and not to the payment
of interest, or if such excessive interest exceeds the unpaid Principal Amount
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to Lender shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full period until payment in full
of the Principal Amount (including the period of any renewal or extension
hereof) so that the interest hereon for such full period shall not exceed the
Maximum Lawful Amount. For purposes of this paragraph, the term interest shall
include all considerations and amounts that constitute interest under applicable
usury law. This paragraph shall control all agreements between Borrower and
Lender.

- 2 -

--------------------------------------------------------------------------------

             (d)         Interest After Default: All past due installments of
principal and interest on this Note, and the unpaid principal balance during the
existence of any default and after maturity, shall bear interest at a per annum
rate equal to the lesser of (i) the Default Interest Rate stated above or (ii)
the Maximum Lawful Rate. Where no Maximum Lawful Rate is applicable and a
Default Interest Rate is not specified, the interest rate on such amounts shall
be the Applicable Rate stated above.

Default Provisions:


 

             (a)         Events of Default and Acceleration of Maturity: Lender
may declare the entire unpaid Principal Amount and all accrued and earned but
unpaid interest at once due and payable if:

(i)         there is default in the payment of any installment of principal,
interest or other sum required to be paid under the terms of the Loan Documents
(defined below) and such default continues for a period of 10 calendar days
after Lender has sent written notice of such nonpayment to Borrower, which
notice shall be deemed effective upon deposit into the custody of the U.S.
Postal service;

 (ii)         there is default in the performance of any covenant, condition, or
agreement contained in any of the Loan Documents, including any instrument
securing the payment of this Note and such default continues for a period of 30
calendar days after Lender has sent written notice of such nonperformance to
Borrower, which notice shall be deemed effective upon deposit into the custody
of the U.S. Postal Service (provided, however, that if any of the other Loan
Documents define a default as an event or condition for which no notice and cure
period is provided, the notice and cure period in this (ii) shall not apply);

 (iii)         the liquidation, termination, dissolution or (if Borrower or any
guarantor is a natural person) death or legal incapacity of Borrower; or

 (iv)         the bankruptcy or insolvency of, the assignment for the benefit of
creditors by, or the appointment of a receiver for any of the property of
Borrower.

            (b)         Waiver by Borrower: Except as stated above, Borrower and
all other parties liable for this Note waive demand, notice of presentment,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and diligence in collection.

             (c)         Non-Waiver by Lender: Any previous extension of time,
forbearance, failure to pursue some remedy, or acceptance of partial payment by
Lender, before or after maturity, does not constitute a waiver by Lender of the
existence of any event of default nor of its right to strictly enforce the
collection of this Note according to its terms.

             (d)         Other Remedies Not Required: Lender shall not be
required to first file suit, exhaust all remedies, or enforce its rights against
any security in order to enforce payment of this Note.

- 3 -

--------------------------------------------------------------------------------

             (e)         Joint and Several Liability: Each Borrower who signs
this Note, and all of the other parties liable for the payment of this Note,
such as guarantors, endorsers, and sureties , are jointly and severally liable
for the payment of this Note.

             (f)         Attorney’s Fees: If Lender requires the services of an
attorney to enforce the payment of this Note or the performance of the other
Loan Documents, or if this Note is collected through any lawsuit, probate,
bankruptcy, or other judicial proceeding, Borrower agrees to pay Lender an
amount equal to its reasonable attorney’s fees and other collection costs. This
provision shall be limited by any applicable statutory restrictions relating to
the collection of attorney’s fees.

Revolving Line of Credit:




             (a)         Indebtedness and Liens: This Note shall evidence
Borrower’s indebtedness for advances from time to time made under a revolving
credit line pursuant to that certain Master Construction Loan Agreement of even
date herewith (the “Loan Agreement”), which indebtedness may from time to time
be decreased, increased, paid in full and then renewed. This Note shall evidence
all such indebtedness and this Note and all lien instruments securing it and the
liens and security interest thereunder shall remain in effect until this Note is
formally terminated in writing, and this Note and such lien instruments, liens
and security interest shall not otherwise be terminated by payment of all or any
part of the indebtedness hereby represented.

             (b)         Evidence of Amount Outstanding: The books and records
of Lender relating to this Note will be evidence of the amounts advanced, paid
and owing hereunder. Without limiting the foregoing, all advances and all
payments made on account of the principal hereof may be endorsed by Lender on
the back or on an attachment to this Note, and when endorsed thereon shall
become a part hereof and evidence of the amounts due hereunder. Interest will
accrue only from the date that funds are advanced, and the liability of the
undersigned is limited to the unpaid principal from time to time actually
disbursed pursuant to such Loan Agreement, plus unpaid interest actually accrued
on such principal, plus any expenses or other charges as more fully provided in
this Note, the Loan Agreement and any documents securing this Note or the Loan
Agreement.

Miscellaneous Provisions:


 

             (a)         Draw Note: This Note is a “draw note.” Advances may be
made, from time to time, by Lender to Borrower, up to the face amount of this
Note, subject to and as more fully provided in the Loan Agreement. Interest will
accrue only from the date that funds are advanced pursuant to such Loan
Agreement or the documents security this Note and the Loan Agreement, disbursed
pursuant to such Loan Agreement, plus unpaid interest actually accrued on such
principal, plus any expenses or other charges as more fully provided in this
Note, the Loan Agreement and any documents securing this Note or the Loan
Agreement. To the extent, if any, that any advances may from time to time be
made under this Note to pay interest on this Note, such advances will be deemed
made (and interest will accrue thereon) only from and after the date that
interest being paid by such advance has fully accrued and is due and payable.
The books and records of the holder of this Note relating to this Note will be
evidence of the amounts advanced, paid and owing hereon. Without limiting the
foregoing, all advances and all payments made on account of the principal
balance hereof may be endorsed by the holder hereof on the back of or on an
attachment to this draw Note, and when endorsed thereon shall become part hereof
and evidence of the amount due hereunder.

 

- 4 -

--------------------------------------------------------------------------------

 

             (b)         Collateral: This Note is secured by all deeds of trust,
security agreements, collateral assignments and other liens and security now or
at any time hereafter executed by Borrower or other parties, and by rights of
subrogation accruing to Lender by reason of any indebtedness surcharged by the
proceeds of this Note. Without limiting the foregoing, this Note is secured by a
Deeds of Trust from time to time.

             (c)         Application of Payments: All payments on the
indebtedness evidenced by this Note and by any documents securing or governing
this Note, other than regularly scheduled payments, shall be applied to such
indebtedness in such order and manner as Lender may from time to time determine
in its absolute discretion.

             (d)         Subsequent Holder: All references to Lender in this
Note shall also refer to any subsequent owner or holder of this Note by
transfer, assignment, endorsement or otherwise.

             (e)         Transfer or Participation: Borrower acknowledges and
agrees that Lender may, from time to time, transfer or sell this Note to one or
more transferees or participants. Borrower authorizes Lender to disseminate any
information it has pertaining to the loan evidenced by this Note, including,
without limitation, credit information on Borrower, any of its principals and
any guarantor of this Note, to any such transferee or participant or prospective
transferee or participant.

             (f)         Set-Off: Borrower agrees that Lender may exercise
Lender’s right of set-off to pay all or any part of the outstanding Principal
Amount and accrued interest, costs, attorney’s fees, and advances owed on this
Note against any obligation Lender may have, now or hereafter, to pay money,
securities or other property to Borrower. This includes, without limitation:

                 (i)   

any deposit account balance, securities account balance or  certificate of
deposit balance

(whether matured or unmatured) Borrower has with  Lender, whether general,
special, time,  savings, checking or NOW account;                     (ii)   

any money owing to Borrower on an item presented to Lender or in Lender’s
possession

 for collection or exchange; and                     (iii)   

any repurchase or any other non-deposit obligation or credit in Borrower’s
favor.

  Lender's right of set-off may be exercised upon Borrower's default:          
         (i)   

without prior demand or notice; 

                   (ii)   

without regard to the existence or value of any collateral securing  this Note;
and 

                   (iii)   

without regard to the number or creditworthiness of any other persons who have

 agreed to pay this Note. 

- 5 -

--------------------------------------------------------------------------------


             Lender will not be liable for dishonor of a check or other request
for payment where there are insufficient funds in the account (or other
obligation) to pay such request because of Lender’s exercise of Lender’s right
of set-off. Borrower agrees to indemnify and hold Lender harmless from any
person’s claims and the costs and expenses, including without limitation,
attorneys’ fees, incurred as a result of such claims or arising as the result of
Lender’s exercise of Lender’s right of set-off.

 

                 (g)   

Successors and Assigns: The provisions of this Note shall be binding  upon and
for the

 benefit of the successors, assigns, heirs, executors and administrators of 
Lender and Borrower.                     (h)   

Other Parties Liable: All promises, waivers, agreements and
conditions applicable to

Borrower shall likewise be applicable to and binding upon any other
parties primarily or secondarily liable for the payment of this Note, including
all guarantors,  endorsers and sureties.                     (i)   

Modifications: Any modifications agreed to by Lender relating to the release of
liability

of any of the parties primarily or secondarily liable for the payment of this
Note, or relating to the release, substitution, or subordination of all or part
of the security for this Note, shall in no way constitute a release of liability
with respect to the other parties or security not covered by such modification. 
                     (j)   

Borrower’s Address for Notice: All notices required to be sent by Lender to
Borrower shall

be sent by United States Mail, postage prepaid, to Borrower’s Address  for
Notice stated on the first page

of this Note, until Lender shall receive written notification from Borrower of a
new address for notice.  

(k)

 

 Lender’s Address for Payment: All sums payable by Borrower to Lender shall be

paid at Lender’s Address for Payment stated on the first page of this Note, 
until Lender shall notify Borrower

of a new address for payment.      

(l)

 

Applicable Law: This Note has been executed and delivered, and shall be
construed,

 in accordance with the applicable laws of the State of Texas and the United
States of America.

     

(m)

 

Time of Essence: Time is of the essence in Borrower’s performance of all duties
and

obligations imposed by this Note.

     

(n)

 

Business Use: Borrower represents and warrants to Lender that the proceeds of
this Note

will be used solely for business, commercial, investment or other similar
purposes, and no portion thereof

will be used for personal, family or household use.      

(o)

 

 Non-Homestead: Borrower represents and warrants to Lender that the property
covered

by the Deed of Trust securing this Note is not the business or residential
homestead of Borrower or any other

person. Borrower has no present intent to occupy in the future or use or claim
in the future such property either as business or residential homestead.      


- 6 -

--------------------------------------------------------------------------------

 

(p)

 

Chapter 346 Not Applicable: It is agreed that Chapter 346 of the Texas Finance
Code

relating to certain revolving credit loan accounts and tri-party accounts is not
applicable to this Note

nor any indebtedness or account at any time evidenced by it, and any
applicability thereof is hereby expressly waived.      

(q)

 

Loan Documents: when used herein, the term “Loan Documents” shall mean all
promissory

notes, deeds of trust, mortgages, security agreements, assignments, loan
agreements or any other instruments evidencing or securing this Note or
otherwise governing, guaranteeing or pertaining to the loan evidenced by this
Note.

    

Borrower’s Signature:

Wilson Family Communities, Inc.

 

 

 

By:/s/ Clark N. Wilson___________

Name: Clark N. Wilson

Title: President

 

 

- 7 -


--------------------------------------------------------------------------------